Art Unit: 1635

Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
Drawings
The drawings were received on 4/14/20.  These drawings are acceptable.

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/110,503 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application.  To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Objections
Claims 1-4 are objected to because of the following informalities: the limitation “mRNA comprises a marker gene” is unclear since a gene usually encodes a protein or comprises an mRNA and not an mRNA comprising a gene.  Appropriate correction is required.
6 is objected to because of the following informalities:  the term -- the-- is missing before the term “target sequence” on line 2 of claim 6.  The term should be inserted before the term target sequence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The pre-amble of claim 5 is directed to producing a mRNA comprising a marker sequence operably linked to a target sequence of a miRNA, however, the method steps of claim 5 only require making a template DNA containing a promoter sequence and making the mRNA from the template DNA.  The template DNA in the first step only requires a promoter and does not contain the marker gene or target sequence of miRNA to synthesize the mRNA. 

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claimed method recited in claims 1 and 3 do not disclose how the mRNA is introduced into the cells and the term “comprising” on line 3 does not limit the introduction step.  The introduction step could read on a vector or mRNA itself being delivered to the cells.



s 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colin et al. (GLIA 57:667-679, 2009, cited on IDS).
Colin et al. disclose a composition comprising a vector comprising a marker gene operably linked to the target sequence of a miRNA (page 672, Fig. 2).  Colin et al. disclose a method of distinguishing astrocytes in a neuronal cell culture comprising introducing a vector comprising a marker gene operably linked to four tandem copies of a miRNA target sequence perfectly complementary to the miR-142-3p, wherein the expression level of miR-142 is high (pages 672-674).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachdeva et al. (PNAS 2010, 107:11602-11607, cited on an IDS).
Sachdeva et al. disclose a composition comprising a vector comprising a marker gene operably linked to the target sequence of a miRNA (page 11603, Fig. 1). The vector is used in a method to segregate between murine neural stem cells (mNS) and murine ES cells (mES) that resulted in high-level GFP expression in mNS and little GFP expression in mES (page 11602).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diekmann et al. (Stem Cell Rev and Rep 2013 9:555-568, cited on an IDS).
Diekmann et al. disclose a composition comprising a vector comprising a marker gene operably linked to the target sequence of a miRNA (page 559, Fig. 1). The vector is used in a method to increase stability for the purification of pancreatic progenitor cells .

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Tendeloo et al. (Blood 98, pages 49-56, 2001).
As discussed above under 112 heading, the only active steps required to teach the claimed method of claim 5 is providing a DNA template comprising a promoter and making mRNA from the template using in vitro transcription synthesis method.
Tendeloo et al. teach production of in vitro-transcribed mRNA using a DNA template (pages 50-51).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20100317532, cited on an IDS).
‘532 discloses a construct comprising a nucleotide sequence encoding a selection marker and nucleotide sequence encoding an inhibitor of an endogenous marker in the cell, wherein the inhibitor is an interfering RNA targeting miR-30 (page 19, claims 1-20).  Electroporation is a well-known method that can be used to 
At the time of the effective filing date, one of ordinary skill in the art presumed to have knowledge of the claimed invention would possess the knowledge that microRNAs have different expression patterns based on the cell type. Therefore, one of ordinary skill in the art could isolate cells based a microRNA being present in the cell.  It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, to make a mRNA comprising a marker gene linked to a anti-microRNA, namely to arrive at the claimed invention.  Based on the desired cell type and miRNA expressed in that cell type, one of ordinary skill in the art would have been motivated to isolate a cell or cell type based on expression of a marker gene operably linked to an antisense oligonucleotide that targets a miR in the cells.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  See KSR v. Teleflex, 550 U.S. 398, 82 USPQ2d 1385 (2007). Depending on what cell type is being distinguished, one of ordinary skill in the art could target a cell type where the expression level of miRNA is low or high and the distinguishing step is where the translational level of the marker gene is high or low, respectively.
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art 
This is the case here since identifying a cell type based on a marker gene and a miRNA was known at the time of the effective filing date.  One of ordinary skill in the art would have been motivated to use a marker gene in the composition because the marker gene can be used as a control or using a marker gene would provide the sensitivity of fluorescence and the ease and real-time imaging of bioluminescence.  A person of ordinary skill in the art would have been motivated to use electroporation since it is a well-known method to successfully delivery a nucleic acid to cells.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colin (supra) taken with Van Tendeloo et al. (Blood 98, pages 49-56, 2001).
The rejection of claims 1 and 3 as being anticipated by Colin et al. is incorporated herein.
Colin et al. do not specifically teach using electroporation to deliver the RNA to a population of cells.
However, at the time of the effective filing date, Van Tendeloo et al. teach that electroporation is a highly efficient way to deliver mRNA to cells.  In addition, Van Tendeloo teach using in vitro transcription to produce mRNA (pages 49-51).
prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Colin taken with Van Tendeloo to use electroporation to deliver mRNA to cells, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to successfully deliver the mRNA the cells.  In view of the teaching of Van Tendeloo, a person of ordinary skill in the art would have been motivated to make a DNA template comprising a promoter sequence and make mRNA from the template using an in vitro transcription.  To make the construct comprising the mRNA, a person of ordinary skill in the art would have been motivated to make the template comprise 5’ UTR, coding of the marker gene and the 3’ UTR having the target sequence for a miRNA since these element are required to make the mRNA.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,590,492.  Although the claims at both set of claims embrace a method of distinguishing a cell type from a group of cells comprising two or more types of cells comprising introducing a mRNA comprising a marker sequence operably linked to a target sequence of a miRNA and distinguishing a cell type using the translation of the marker gene as an indicator.  It would have been obvious to use any step to introduce the mRNA into the cells including electroporation since this method step is routinely and successfully used in the prior art to deliver a nucleic acid to a cell.  Linking the sequence targeting the miRNA can be linked to the 5’ or 3’ terminal side of the marker gene since there are only two options and both options would successfully translate the marker sequence as an indicator.  

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,590,492 in view of Warren et al. (Cell Stem Cell 7: 618-630, 2010, cited on an IDS).
Even though the methods steps in claims 5 and 6 are routinely used in the prior art to make mRNA, the claims of ‘492 do not recite the method steps in claims 5 and 6.
However, at the time of the effective filing date, in vitro transcription can used to produce the mRNA from a DNA template comprising the mRNA (pages 627-628 of Warren).  PCR primers are used in the prior art as taught by Warren to successfully connect two nucleotide sequences.
The method of producing the mRNA as recited in the instant claims 5 and 6 would have been obvious in view of the claims from ‘492 taken with Warren because the product used in the claims of ‘492 embrace the mRNA.  PCR primers are used in 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,501,811.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace sorting cells from a cell population comprising introducing an miRNA-responsive mRNA having a sequence that is specifically recognized by a microRNA and a nucleic acid encoding a marker protein and sorting the cells based on translation of that marker sequence.  The sequence for recognizing the miRNA can be in the 5’ UTR or 3’ UTR of the mRNA.  The only differences between the claim sets are instant claims 2 and 4 recite using electroporation to deliver the mRNA.  However, electroporation is well known method to successfully delivery a nucleic acid to a population of cells.  Thus, it would have been obvious to use electroporation to deliver the mRNA to the cells.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,501,811 in view of Warren et al. (Cell Stem Cell 7: 618-630, 2010, cited on an IDS).

However, at the time of the effective filing date, in vitro transcription can used to produce the mRNA from a DNA template comprising the mRNA (pages 627-628 of Warren).  PCR primers are used in the prior art as taught by Warren to successfully connect two nucleotide sequences.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘811 with the teaching of Warren, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make the mRNA using the method steps in claim 5 because Warren teaches that these method steps are used in the prior art to make mRNA.  Since there are only two ends 5’ and 3’, it would have been obvious to prepare a template of the 5’ UTR, the coding region and the 3’ UTR, wherein the targeting sequence of the miRNA is in either UTR and linking the templates to arrive at the mRNA recited in the instant claims.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,620,109.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace sorting cells from a cell population comprising introducing an miRNA-responsive mRNA having a sequence that is specifically recognized by a microRNA and .

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,620,109 in view of Warren et al. (Cell Stem Cell 7: 618-630, 2010, cited on an IDS).
The claims from ‘109 do not recite the method steps in claim 5 and 6 to make the mRNA.
However, at the time of the effective filing date, in vitro transcription can used to produce the mRNA from a DNA template comprising the mRNA (pages 627-628 of Warren).  PCR primers are used in the prior art as taught by Warren to successfully connect two nucleotide sequences.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘109 with the teaching of Warren, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make the mRNA using the method steps in claim 5 because Warren teaches that these method steps are used in the prior art to make mRNA.  Since there are only two ends 5’ and 3’, it would have been obvious to prepare a template of the 5’ UTR, the coding region and the 3’ UTR, wherein the 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635